Government contract; transportation of jeeps. Following the decision in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467, plaintiff’s motion for summary judgment was granted, in an opinion per curiam., as follows:
*834The pleadings and the issue in this ease are the same as those presented in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons therein set forth plaintiff’s motion for summary judgment, to the extent that it seeks an adjudication that the jeeps involved in this action should be classified and rated as passenger motor vehicles, is granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to plaintiff for the transportation services involved.
It is so ordered.